Morphy, J.
The plaintiff claims of Martha A. Bass, late widow of David O. Barton, and now the wife of Warren M. Benton, $1197, with ten per cent per annum interest thereon,from the 1st of January, 1839, this amount of capital and interest being due on a note drawn by the said D. O. Barton, to the order of H. Practice, and by the latter endorsed over to him. The grounds upon which a recovery is sought to be made, and the evidence adduced in this case, are the same as in that of J. B. Lynch against the same defendants, just decided, ante, p. 113, and both cases have been tried together in this court. The jury, however, before whom this cause was laid, came to a different conclusion from that arrived at in the other, and brought in a verdict in favor of the defendants. After an ineffectual attempt to set aside this verdict, the plaintiff has appealed from the judgment entered up on it.
On an examination of the law and evidence of the case we have adopted the conclusion of the jupy in the other suit, and think that the plaintiff should recover one-half of his demand.
It is, therefore, ordered, that the judgment of the District Court be reversed, and that the plaintiff recover of the defendant, Martha A. Bass, wife of W. M. Benton, five hundred and ninety-eight dollars and fifty cents, with interest at the rate of ten per cent per annum, from the 1st of January, 1S39, until paid, with costs in both courts.